--------------------------------------------------------------------------------

Exhibit 10.14
 
ATLANTIC COAST BANK
DIRECTOR EMERITUS PLAN




The Atlantic Coast Bank Director Emeritus Plan (the “Plan”) is hereby
established effective January 1, 2005.


The purpose of the Plan is to provide additional retirement benefits to three
senior members of the Board of Directors (the “Board”) of Atlantic Coast Bank
(the “Bank”), who expressed their interest in retiring from the Board in order
to facilitate the appointment of new directors and to recognize the significant
and valued contribution of those retiring board members.


ARTICLE I
ELIGIBILITY AND VESTING


1.1           Eligibility.  Eligibility for this Plan is limited to Messrs.
Morris, McGahee and Hinson (“Participants”).


1.2           Vesting.  Participants shall be 100% vested in their benefits
under this Plan.  The Office of Thrift Supervision has been informed about the
Plan and has raised no objection to its implementation.


ARTICLE II
BENEFITS


2.1           Retirement Benefits.


(a)           Upon Separation from Service (as defined below), the Bank shall
pay the Participant: (1) a “Normal Retirement Benefit” of ten thousand dollars
($10,000) per year, payable in monthly installments, for nine (9) years,
commencing 30 days after the date of the Participant’s Separation from Service;
and (2) a “Special Retirement Benefit” of ten thousand two hundred eight-eight
dollars ($10,288) per year, payable in annual installments for five (5) years
(the “Benefit Period”), commencing on June 1, 2006.


(b)           “Separation from Service” means the Participant’s retirement or
termination from service from the Board.  For these purposes, a Participant
shall not be deemed to have a Separation from Service until the Participant no
longer serves on the Board of the Bank, the Bank’s holding company, or any
member of a controlled group of corporations with the Bank or holding company
within the meaning of Final Treasury Regulation §1.409A-1(a)(3).  Whether a
Participant has had a Separation from Service shall be determined in accordance
with the requirements of Final Treasury Regulation 1.409A-1(h).
 
2.2           Death During Benefit Period.  If the Participant dies within the
Benefit Period, the remaining payments due to the Participant shall continue be
paid to the Participant’s “Beneficiary” (as defined below) in the same time and
form as payments were being made to the Participant.

 
 

--------------------------------------------------------------------------------

 

“Beneficiary” means the person(s) designated by the Participant on the form set
forth at Appendix A to receive any death benefits hereunder.  If the Participant
has not designated a Beneficiary, the Participant’s spouse shall be the
Beneficiary. In the absence of any surviving Beneficiary or spouse, the benefits
shall be paid to the Participant’s estate.


2.3           Additional Retirement Benefits.


(a)           Invitations to Bank Social Events; Annual Report
Disclosure.  Participants will be invited to dinner meetings, Christmas parties,
and other Bank social events such as primetime dinners and bingo parties, and
their Director Emeritus status will be recognized at such events.  In addition,
the Bank intends to include the Participant’s Director Emeritus status in the
Company’s annual report.
 
(b)           Attendance at Bank Association Annual Meetings.  Participants will
be reimbursed for the reasonable cost of their attending the Community Bankers
Association, Georgia Bankers Association, or Florida Bankers Association annual
meeting.  Such reimbursements shall be paid not later than March 15 of the year
following the year in which the expenses were incurred.
 
2.4           Tax Withholding.  All benefits paid under this Plan shall be
subject to withholding in accordance with federal and state law.


ARTICLE III
ADMINISTRATION; CLAIMS PROCEDURES


3.1           Plan Administrator.  The Board of Directors of the Bank (the
“Board”) is hereby designated the Plan Administrator.


3.2           Powers of Plan Administrator. As Plan Administrator, the Board
shall be responsible for the management, control, interpretation and
administration of this Plan and may allocate to others certain aspects of the
management and operational responsibilities of the Plan including the employment
of advisors and the delegation of any ministerial duties to qualified
individuals.  All decisions of the Plan Administrator shall be final and binding
on all persons.


3.3           Claims Procedures.  Claims for benefits hereunder shall be
submitted to the President of the Bank, as agent for the Plan Administrator.  In
the event a claim for benefits is wholly or partially denied under this Plan,
the Participant or any other person claiming benefits under this Plan (a
“Claimant”), shall be given notice of the denial in writing within thirty (30)
calendar days after the Plan Administrator’s receipt of the claim.  The Plan
Administrator may extend this period for an additional thirty (30) calendar
days.  Any denial must specifically set forth the reasons for the denial and any
additional information necessary to perfect the claim for benefits.  The
Claimant shall have the right to seek a review of the denial by filing a written
request with the Plan Administrator within sixty (60) calendar days after
receipt of the initial denial.  Such request may be supported by such
documentation and evidence deemed relevant by the Claimant.  Following receipt
of this information, the Plan Administrator shall make a final determination and
notify the Claimant within sixty (60) calendar days of the Plan Administrator’s
receipt of the request for review together with the specific reasons for the
decision.

 
 

--------------------------------------------------------------------------------

 

ARTICLE IV
AMENDMENT AND TERMINATION


4.1           Amendments.  The Board may amend this Plan any time, but no such
amendment shall affect the rights of, or reduce the benefits to, any Participant
without their written consent.


4.2           Termination.  The Board may completely terminate the
Plan.  Subject to the requirements of Code Section 409A, in the event of
complete termination with respect to such benefits, the Plan shall cease to
operate and the Bank shall pay out to each Participant his benefit as of the
effective date of the complete termination.  Such complete termination of the
Plan shall occur only under the following circumstances and conditions:


(a)           The Board may terminate the Plan within 12 months of a corporate
dissolution taxed under Code section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
the Plan are included in each Participant’s gross income in the latest of (i)
the calendar year in which the Plan terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or (iii)
the first calendar year in which the payment is administratively practicable.
 
(b)           The Board may terminate the Plan within the 30 days preceding a
Change in Control (but not following a Change in Control), provided that the
Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Bank are terminated so that the Participants and
all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within 12 months of the date of the termination of the arrangements.
 
(c)           The Board may terminate the Plan provided that (i) the termination
and liquidation does not occur proximate to a downturn in the financial health
of the Bank or Company, (ii) all arrangements sponsored by the Bank that would
be aggregated with this Plan under Final Regulations Section 1.409A-1(c) if the
Participant covered by this Plan was also covered by any of those other
arrangements are also terminated; (iii) no payments other than payments that
would be payable under the terms of the arrangement if the termination had not
occurred are made within 12 months of the termination of the arrangement; (iv)
all payments are made within 24 months of the termination of the arrangements;
and (v) the Bank does not adopt a new arrangement that would be aggregated with
any terminated arrangement under Final Regulations Section 1.409A-1(c) if the
Participant participated in both arrangements, at any time within three years
following the date of termination of the arrangement.

 
 

--------------------------------------------------------------------------------

 

(d)           The Board may terminate the Plan pursuant to such other terms and
conditions as the Internal Revenue Service may permit from time to time.
 
ARTICLE V
UNFUNDED ARRANGEMENT


5.1           Unsecured General Creditors.  The Participant and Beneficiaries
are general unsecured creditors of the Bank for the payment of benefits under
this Plan.  The benefits represent the mere promise by the Bank to pay such
benefits.  The benefits payable under this Plan are payable from the general
assets of the Bank and no special fund or arrangement is intended to be
established hereby nor shall the Bank be required to earmark, place in trust or
otherwise segregate assets with respect to this Plan or any benefits hereunder.


5.2           Rabbi Trust.  The Bank shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Bank may establish one
or more trusts, with such trustees as the Board may approve, for the purpose of
providing for the payment of such benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the Bank’s
creditors. To the extent any benefits provided under the Plan are actually paid
from any such trust, the Bank shall have no further obligation with respect
thereto, but to the extent not so paid, such benefits shall remain the
obligation of, and shall be paid by, the Bank.  Under no circumstances shall a
Participant serve as trustee or co-trustee of any trust established by the Bank
pursuant to this Plan.


ARTICLE VI
MISCELLANEOUS


6.1           Binding Effect.  This Plan shall be binding upon the Bank, the
Company and their successors and assigns, and upon the Participants and the
Beneficiaries and legal representatives of the Participant.


6.2           No Assignment.  Neither the Participant nor any Beneficiary or
personal representative of the Participant can assign any of the rights to
benefits under this Plan.  Any attempt to anticipate, sell, transfer, assign,
pledge, encumber or change the Participant’s right to receive benefits shall be
void. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors.


6.3           Choice of Law.  This Plan shall be construed under and governed by
the laws of the State of Georgia, except to the extent preempted by the laws of
the United States of America.

 
 

--------------------------------------------------------------------------------

 

6.4           Payment to Guardians.  If a Participant’s benefit is payable to a
minor or a person declared incompetent or to a person incapable of handling the
disposition of his property, the Plan Administrator may direct payment of such
Plan benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or person. The Plan Administrator may require
proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution of the Plan benefit. Such distribution shall
completely discharge the Plan Administrator and the Bank from all liability with
respect to such benefit.


IN WITNESS WHEREOF, and the Bank has caused this Plan to be executed by its duly
authorized officer.





   
ATLANTIC COAST BANK
               
October 30, 2008
 
By:
/s/ Robert J. Larison, Jr.
      Robert J. Larison, Jr. President and       Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

Appendix A
ATLANTIC COAST BANK
DIRECTOR EMERITUS PLAN


BENEFICIARY DESIGNATION




Name:
  

 
I hereby designate the following Beneficiary(ies) to receive any guaranteed
payments or death benefits under such Plan, following my death:
 
PRIMARY BENEFICIARY:


Name:
 
% of Benefit:
         
Name:
 
% of Benefit:
         
Name:
 
% of Benefit:
 

 
SECONDARY BENEFICIARY (if all Primary Beneficiaries pre-decease the Director):
 
Name:
 
% of Benefit:
         
Name:
 
% of Benefit:
         
Name:
 
% of Benefit:
 

 
This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect and this Beneficiary Designation is revocable.
 



       
Date
 
Director
 

 
 

--------------------------------------------------------------------------------